DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,745,688. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 recites an “a method for operating a laundry treating appliance” (see lines 1-2 of claim 1 of the patent), “generating image data” (see line 6 of claim 1 of the patent), “determining a surface area of the laundry” (see lines 7-8 of claim 1) and/or a number of items from the image data (see claim 5 of the patent), setting at least one of a parameter or controlling a treating cycle of operation based on the surface area of the laundry and/or the number of items (see lines 9-11 of claim 1 of patent, claim 2).
It is clear that all the elements of claim 1 are to be found in claim 2 (as it encompasses claim 1).  The difference between claim 1 of the application and claim 2 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 2 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 2 of the patent, it is not patentably distinct from claim 2.  

	As to claim 2, see lines 9-11 of claim 1 of patent.

	As to claim 3-4, see claim 3 of patent.

	As to claim 5, see lines 9-11 of claim 1 and claim 2 of the patent.

	As to claim 6, see claim 3 of patent.
 
	As to claim 7, see claim 4 of patent.

	As to claims 8-9, see claim 3 of patent.

	As to claim 10, see claim 6 of patent.

	As to claim 11, see claim 7 of patent.

	As to claim 12, see claim 8 of patent.
	
	As to claim 13, see claim 9 of patent.

	As to claim 14, see claim 10 of patent.

	As to claim 15, see line 2-3 of claim 1 of patent.

	As to claim 16, 18-19, see claim 3 of patent.

Claims 1-9, 16, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10,472,760. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 recites an “a method for operating a laundry treating appliance” (see lines 1-2 of claim 16 of the patent), “generating image data” (see line 5 of claim 16 of the patent), “determining a surface area of the laundry and/or a number of items from the image data” (see lines 6-8 of claim 16 of the patent), setting at least one of a parameter or controlling a treating cycle of operation based on the surface area of the laundry and/or the number of items (see lines 9-10 of claim 16 of patent).
It is clear that all the elements of claim 1 are to be found in claim 16. The difference between claim 1 of the application and claim 16 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 16 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 16 of the patent, it is not patentably distinct from claim 16.  
	As to claim 2, see lines 9-10 of claim 1 of patent.

	As to claim 3-4, see claim 17 of patent.

	As to claim 5, see lines 9-10 of claim 1 of the patent.

	As to claim 6, see claim 17 of patent.
 
	As to claim 7-9, see claim 18 of patent.

	As to claim 16, 18-19, see claim 17 of patent.



Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY